...   .   ..                                                                                                                                                               \1
               AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of I



                                                   UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                                                                     (For Offenses Committed On or After November I, 1987)
                                               v.

                                     Manuel Suarez-Orozco                                            Case Number: 3:19-mj-21829

                                                                                                     Thomas S Sims
                                                                                                     Defendant's Attorney


               REGISTRATION NO. 74772298
               THE DEFENDANT:
                IZl pleaded guilty to count(s) 1 of Complaint
                                                         ~~~---=-~~~~~~~~~~~~~~~~~~~~~~~~




                D was found guilty to count(s)
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

               Title & Section                     Nature of Offense                                                                   Count Number(s)
               8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                         1

                D The defendant has been found not guilty on count(s)                        ~~~~~~~~~~~~~~~~~~~




                D Count(s)                                                                            dismissed on the motion of the United States.

                                                                               IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                              jg TIME SERVED                                    D                                          days

                IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
                IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative,                            charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines , restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Monday, May 6, 2019
                                                                                                  Date of Imposition of Sentence

                                                           ~---- ·      - - . ---·- -·-- -·- -- - ----.<,
                                    :---~,,,..-?
               Received                                                   ~~.' ~LED

                                                                          MAY 0 6 2019
                                                               CLERK , U.S. DISTRICT COURT
               Clerk's Office Copy                          SOUTHERN DISTr.:!C~ Cf- CALI FORNIA                                                   3:19-mj-21829
                                                            BY                         !''::PUTY
